Citation Nr: 1141385	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  05-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service connected bilateral knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which determined that no new and material evidence had been submitted to reopen a claim of entitlement to service connection for a back disability. 

This appeal was previously before the Board in February 2009, when it was remanded for additional development.  It was returned to the Board in February 2011, at which time it was determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for a back disability.  The issue of entitlement to service connection for back disability to include as secondary to the Veteran's service connected bilateral knee disability on a de novo basis was remanded for further development.  It has now been returned for further review by the Board. 

Unfortunately, for reasons that will be discussed, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran appeared and testified at a personal hearing in November 2008 before a Veterans Law Judge sitting in Montgomery, Alabama.  Unfortunately, this judge is no longer employed by the Board.  

The Veteran was advised that he had the right to a new hearing before the judge who would decide his claim in an October 2011 letter.  In a reply received in November 2011, he indicated that he desired a new hearing before a Veterans Law Judge at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


